Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J., at trial; Hanophy, J., at sentence), rendered July 3, 1991, convicting him of criminal possession of stolen property in the third degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Savarese, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).